Case: 19-30059      Document: 00515095070         Page: 1    Date Filed: 08/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 19-30059                            FILED
                                  Summary Calendar                    August 28, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
TIMOTHY LAMACK MUNNERLYN,

                                                 Petitioner–Appellant,

v.

SCOTT WILLIS, Warden Oakdale Correctional Complex,

                                                 Respondent–Appellee.


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:18-CV-1587


Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.
PER CURIAM: *
       Timothy Lamack Munnerlyn, federal prisoner # 18560-018, moves for
leave to proceed in forma pauperis (IFP) in his appeal from the dismissal of his
28 U.S.C. § 2241 petition, in which he challenged his convictions and sentences
on a drug trafficking crime and possession of a firearm in furtherance of a drug
trafficking crime. To proceed IFP, Munnerlyn must demonstrate both financial




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30059    Document: 00515095070     Page: 2   Date Filed: 08/28/2019


                                 No. 19-30059

eligibility and a nonfrivolous issue for appeal. FED. R. APP. P. 24(a); Carson v.
Polley, 689 F.2d 562, 586 (5th Cir. 1982). He has not met this standard.
      The district court determined that Munnerlyn’s claims failed to satisfy
the 28 U.S.C. § 2255(e) savings clause. See Reyes-Requena v. United States, 243
F.3d 893, 904 (5th Cir. 2001). Munnerlyn fails to raise a nonfrivolous issue
with respect to that determination through his arguments based on United
States v. Davis, 139 S. Ct. 2319 (2019), Johnson v. United States, 135 S. Ct.
2551 (2015), and Bailey v. United States, 516 U.S. 137 (1995). See Reyes-
Requena, 243 F.3d at 904. He likewise fails to raise a nonfrivolous issue with
respect to that savings-clause determination based on an allegedly erroneous
sentencing enhancement, see Padilla v. United States, 416 F.3d 424, 427 (5th
Cir. 2005), or the denial of a sentence reduction under 18 U.S.C. § 3582(c)(2)
allegedly promised by the Government, see Fillingham v. United States, 867
F.3d 531, 539 (5th Cir. 2017); Padilla, 416 F.3d at 426. Finally, although
Munnerlyn’s challenge to the execution of his sentence is cognizable under
§ 2241, see Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000), his argument that
he should serve a term of supervised release between his consecutive terms of
imprisonment is frivolous in light of the record and the applicable law, see 18
U.S.C. § 3584(c); 18 U.S.C. § 3624(e).
      Accordingly, Munnerlyn’s request for leave to proceed IFP on appeal is
DENIED, and the appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                         2